Citation Nr: 0913029	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-13 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for rectal 
condyloma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1980 to August 
2004.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
benefit sought on appeal.  

The June 2005 rating decision also denied entitlement to a 
compensable disability rating for genital condyloma.  The 
Veteran perfected an appeal in April 2006 with regard to the 
denial, but withdrew such appeal in a statement filed in July 
2006, prior to certification to the Board.  Thus, the genital 
condyloma issue is not before the Board. 



FINDING OF FACT

The Veteran's rectal condyloma is manifests symptomatology 
that is equivalent to a tender and painful scar, but is not 
productive of impairment of sphincter control or any other 
limitation of function.  



CONCLUSION OF LAW

The criteria for a 10 percent evaluation for rectal condyloma 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic Code 
7335 & 4.118, Diagnostic Code 7820 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008) Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The notification obligation in this case 
was accomplished by way of letters from the RO to the Veteran 
dated in April 2005, March 2006 and May 2008.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service VA 
medical records.  The evidence of record also contains 
multiple reports of VA examinations.  The examination reports 
obtained are fully adequate and contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued (nor does the 
evidence show) any notice deficiency, or that any error or 
deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the Veteran's appeal.  

The Veteran essentially contends that the evaluation assigned 
for his rectal condyloma does not accurately reflect the 
severity of his disability.  The Veteran was assigned a 
noncompensable disability rating for rectal condyloma from 
September 1, 2004 under Diagnostic Code 7335-7820.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The rectal condyloma is rated under Diagnostic Code 7335 by 
analogy to a fistula in ano, with evaluations assigned based 
on impairment of sphincter control.  Diagnostic Code 7332 
provides ratings based on impairment of sphincter control.  
Healed or slight impairment of sphincter control, without 
leakage, is rated noncompensably (0 percent) disabling.  
Constant slight impairment of sphincter control, or 
occasional moderate leakage, is rated 10 percent disabling.  
Occasional involuntary bowel movements, necessitating wearing 
of pad, are rated 30 percent disabling.

The Veteran's rectal condyloma has also been considered and 
evaluated under Diagnostic Code 7820 as an infection of the 
skin, which is rated as disfigurement of the head, face, or 
neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Code 7820.

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 square 
centimeters) are rated 10 percent disabling.  Note (1) to 
Diagnostic Code 7802 provides that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
square centimeters) or greater, are rated 10 percent 
disabling.  Note (1) to Diagnostic Code 7802 provides that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

The Board notes that on September 23, 2008, VA amended the 
criteria for evaluating scars.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008).  The amendments are only effective, 
however, for claims filed on or after October 23, 2008, 
although a claimant may request consideration under the 
amended criteria.  In this case, the Veteran has not 
requested such consideration.  

The evidence for consideration includes VA outpatient 
treatment records dated in February 2005 that reflect that 
the Veteran underwent surgery to remove rectal condyloma in 
February 2005.  Following the operation, the Veteran was 
diagnosed with inflamed giant condyloma with focal atypia.  

Treatment reports from Dr. K.S. dated in May 2005 reflect 
that the Veteran was diagnosed with squamous cell carcinoma 
in situ of the anal canal.  

The Veteran underwent a VA examination in May 2005.  
Following physical examination, the examiner diagnosed 
condyloma of rectum times two, one internal and one external.  
Less than one percent of the entire body was affected.  The 
Veteran had a three millimeter scar in the cleft of the 
buttock above the rectum, which was non-disfiguring.  

The Veteran underwent another VA examination in February 
2006.  Upon physical examination, there was a small lighter 
color area noted below the anal opening which was about 4-5 
millimeters and slightly irregular.  The examiner noted that 
this was apparently the scar area from the previous surgical 
resection of the condyloma reported by the Veteran.  The 
Veteran denied tenderness or pain and reported history of 
irritation and itching.  There was no adherence to underlying 
tissue.  Skin was soft, flat and lighter color.  There was no 
instability of the scar.  The scar appeared to be 
superficial.  The scar was not deep.  There was no 
inflammation, edema, or keloid formation.  Compared to normal 
areas of the skin, the scar was a lighter color.  There was 
no induration of skin in the area of the scar.  There was no 
limitation of motion or other limitation of function caused 
by the scar.  The examiner diagnosed perianal condyloma, 
status post resection, with intermittent mild irritation and 
pruritus in the scar area with minimal residuals.  

Based on this record the Board finds that there is a basis 
for a 10 percent evaluation for the Veteran's rectal 
condyloma.  In this regard the Veteran has reported that his 
disability is tender and causes irritation and itching.  
Notably, at the time of the February 2006 VA examination the 
examiner indicated that the Veteran's disability manifested 
mild irritation and pruritus in the scar area with minimal 
residuals.  The Board is of the opinion that the February 
2006 VA examination reflects that the Veteran's disability is 
more severe than currently evaluated and warrants a 10 
percent evaluation based on symptomatology that is the 
equivalent to a scar that was painful on examination.  

However, the Veteran's disability has not been productive of 
any impairment of sphincter control or any other limitation 
of function.  In addition, to the extent that there is 
evidence of squamous cell carcinoma, it was surgically 
removed and has not required further treatment.  In this 
regard, a skin malignancy that requires therapy that is 
comparable to that used for systemic malignancies, i.e., 
systemic chemotherapy, X-ray therapy more extensive than to 
the skin, or surgery more extensive than wide local excision, 
warrants a 100-percent rating from the date of onset of 
treatment, and will continue, with a mandatory VA examination 
six months following the completion of such antineoplastic 
treatment.  Therefore, an evaluation in excess of the 10 
percent assigned by this decision is not warranted.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for rectal condyloma is 
granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


